Citation Nr: 0404646	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-08 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from March 1988 to March 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied 
service connection for a chronic left knee disability to 
include left knee anterior cruciate ligament tear.  The 
veteran has represented himself throughout this appeal.

The issue of the veteran's claim of entitlement to service 
connection for a chronic left knee disability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans' Affairs (VA) 
will notify you if further action is required on your part.


REMAND

A September 2001 private clinical report reflects that the 
veteran received treatment for his chronic left knee 
disability from Dr. Garey.  Clinical documentation of the 
cited treatment is not of record.  In reviewing a similar 
factual scenario, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA should obtain 
all relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). 

A report of an August 2003 VA compensation examination 
conveys that the VA physician did not determine whether the 
veteran's nonservice-connected left knee disability increased 
in severity beyond its natural progression by his service-
connected right knee disability.  The Board finds that a VA 
examination for such determination would be helpful.  The 
Court has held that service connection is 


granted on a secondary basis where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court has also held that the VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the veteran had submitted a timely 
notice of disagreement with the August 1997 denial of service 
connection, in pertinent part, for a chronic neck disability 
to include cervical muscular ligamentous strain.  The Court 
has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a Statement of the Case (SOC) 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Additionally, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the VA is required to inform the veteran (1) of 
the information and evidence not of record that is necessary 
to substantiate his application, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the claimant is to provide any 
evidence in his possession that pertains to the claim.  The 
VCAA notice issued to the veteran is deficient.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should 


ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003) are fully met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2. The RO should then contact the veteran 
and request that he provide information 
as to all treatment of his chronic left 
knee disability, including the address of 
and approximate dates of treatment he 
received from Dr. Garey.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Dr. Garey and all other 
identified health care provides and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.

3.  The RO should then schedule the 
veteran for a VA compensation examination 
to determine the current nature and 
severity of his chronic left knee 
disability.  The examiner should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least likely as not (i.e., 
probability of 50 percent); or less 
likely than not 


(i.e., probability less than 50 percent) 
that any identified left knee disability 
had its onset during active service, 
increased in severity beyond its natural 
progression by his service-connected 
disability, or is in any other way 
causally related to active service?  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.

4.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic left knee 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a Supplemental Statement of the 
Case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

5. The RO should then issue a SOC to the 
veteran which addresses the issue of the 
veteran's entitlement to service 
connection for a chronic neck disability.  
The veteran should be given the 
opportunity to respond to the SOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



